The first count of the indictment in this case was nol prossed at the instance of the State. The remaining count charges defendant with the illegal possession of a still. Title 29, Sec. 131, Code 1940. This appeal is from the judgment of conviction on the second count of the indictment.
It appears from the record that appellant was not represented by counsel in the lower court. After conviction, counsel was employed. A motion for new trial was overruled by the trial court.
Pending the entire proceedings, no rulings were invoked in the primary court. No written charges were tendered. The motion for new trial presents only those questions which could and should have been raised in the court below. This court is appellate only. 23 C.J.S., Criminal Law, § 1444; Greek-American Produce Co. v. Louisville  N. R. Co., 1 Ala. App. 272,55 So. 455; Vandiver v. State, 30 Ala. App. 106, 1 So.2d 314.
The record is in every particular regular, and the case is due to be affirmed. It is so ordered.
Affirmed.